 "'Ao 2<sB       (Rev. 12/11) Judgment in a Criminal Petty Case
                 Sheet 1
                                                                                                                            F
                                           UNITED STATES DISTRICT Co                                              T           APR O2 202D
                                                  SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                   CLERK US DISTRICT COURT
                         UNITED STATES OF AMERICA                                JUDGMENT IN A                  SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                BY                      DEPUTY
                                             v.                                  CRIMINAL CASE
                                                                                 (For Offenses Committed On or After November I, 1987)
                       Rotilio Morales-Campos (I)
                                                                                 Case Number: 20MJ20502
                                                                                  Jose Rojo, CJA
                                                                                 Defendant's Attorney
 REGISTRATION NO. 27603298

•THE DEFENDANT:
 18]    pleaded guilty to count(s)_l~of,_C=om!!!l!!!!la!!!in!!!t~------------------------------
 0    was found guilty on count(s). _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      after a plea ofnot guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                               Count
 Title & Section                                               Nature of Offense                              Number(s)
 8:1325                                                    Improper Attempted Entry
                                                                     by an Alien (Misdemeanor)




             The defendant is sentenced as provided in pages 2 through                 2        of this judgment.

0      The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
0     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ is                                    areD dismissed on the motion of the United States.
18]   Assessment: $ I 0- WAIVED




18]    Pirie waived                                 0      Forfeiture pursuant to order filed                                        included herein.
            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name, residence,
      or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
      defendant shall notify the court and United States Attorney ~f any material change in the defendanfs economic circumstances.
                                                                                    April 02, 2020
                                                                                   Date oflmposition of   Sen!~/ . ti
                                                                                       ;-p;;i,#~
                                                                                   HON. BERNARD G. SKOMAL
                                                                                   UNITED STATES MAGISTRATE JUDGE

                                                                                                                                             20MJ20502-BGS
AO 245B     (Rev. 12/11) Judgment in Criminal Petty Case
            Sheet 2 - Imprisonment

                                                                                                      Judgment - Page _ _2_ of       2
 DEFENDANT:   Rotilio Morales-Campos (I)
 CASE NUMBER: 20MJ20502-BGS
                                                                IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be' imprisoned for a term of
          Time Served



      D   Sentence imposed pursuant to Title 8 USC Section l 326(b ),
      0   The court makes the following recommendations to the Bureau of Prisons:




      D The defendant is remanded to the custody of the United States MarshaL
      D The defendant shall surrender to the United States Marshal for this district:
            Oat _ _ _ _ _ _ _ _ Oa,m,                              Dp,m,      on _ _ _ _ _ _ _ _ _ _ __

               as notified by the United States MarshaL

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           •------------------------
           •   as notified by the United States MarshaL
           D as notified by the Probation or Pretrial Services Office.

                                                                      RETURN

 I have executed this judgment as follows:

          Defendant delivered on                                                          to

 at                                                        with a certified copy of this judgment.


                                                                                                     UNITED ST ATES MARSHAL


                                                                            By---------------------
                                                                                                DEPUTY UNITED ST ATES MARSHAL




                                                                                                                              20MJ20502-BGS
